ON APPLICATION FOR REHEARING
Decided Nov 20, 1933
By RICHARDS, J.
Counsel for plaintiff in error contend In the application for rehearing that the opinion is not sufficiently definite as to whether the defendants in error are entitled to any compensation merely because the company’s telegraph poles were relocated under the state of facts shown by the record. The new location pf the poles places them close to the front of the Smith residence and immediately adjoining ornamental trees and shrubbery in the front yard. The jury may well have found, and presumably did find, under the evidence, that the amount of $25.00 awarded for compensation was proper.
Answering specifically the questions in the brief of plaintiff in error, the court is of the opinion that the jury was justified in awarding compensation by reason of relocating the poles on valuable land immediately adjoining the improvements and that the owner is entitled to more than a nominal amount by way of compensation and damages. Even if the land were still owned by the original proprietor, Melvin Howard, who executed the contract to the company, and the poles were relocated as now located, ho would be entitled to compensation for the right to locate the poles immediately adjoining these valuable improvements.
In this connection, we call attention to the fact that counsel for the telegraph company requested the court to charge the jury that the measure of damages to be applied is the value of the land underneath the trunk of the poles.
Application for rehearing denied.
WILLIAMS and LLOYD, JJ, concur.